            Case 1:21-cv-06646-JMF Document 21 Filed 08/25/21 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YROK



 ZURU (SINGAPORE) PTE., LTD;      )
 ZURU INC.,                       )
                                  )
            Plaintiffs,           )                      Case No.: 1:21-cv-06646
                                  )
       v.                         )
                                  )
 THE INDIVIDUALS, CORPORATIONS,   )
 LIMITED LIABILITY COMPANIES,     )
 PARTNERSHIPS, AND UNINCORPORATED )
 ASSOCIATIONS IDENTIFIED ON       )
 SCHEDULE A TO THE COMPLAINT,     )
                                  )
            Defendants.           )


                        [PROPOSED] PRELIMINARY INJUNCTION ORDER

         THIS MATTER comes before the Court on ZURU (SINGAPORE) PTE., LTD and

ZURU INC.’s (together “Plaintiffs”) application, brought by way of Order to Show Cause, for

entry of a Preliminary Injunction (the “Application”) against the Defendants identified on

Schedule A to the Complaint (collectively, the “Defendants”), a copy of which is attached hereto,

and using at least the domain names identified in Schedule A (the “Defendant Domain Names”)

and/or the online marketplace accounts identified in Schedule A (the “Online Marketplace

Accounts”); and

         THE COURT having reviewed the papers in support of and in opposition to the

Application (if any); and the Court having found that Plaintiffs meet the criteria for entry of

preliminary injunctive relief; and

         THE COURT having determined that it has personal jurisdiction over the Defendants

because the Defendants directly target their business activities toward consumers in the United

                                               1
63030/0001-41415410v1
            Case 1:21-cv-06646-JMF Document 21 Filed 08/25/21 Page 2 of 9




States, including New York, offering to sell and ship products into this Judicial District, including,

without limitation, by reaching out to do business with New York residents by operating one or

more commercial, interactive Internet Stores through which New York residents can purchase

products bearing counterfeit versions of the ROBO FISH products incorporating either one or both

of the ROBO FISH trademarks, U.S. Trademark Registration No. 4440702, and/or ROBO ALIVE

trademark, U.S. Trademark Registration No. 5294215 (together, the “ROBO FISH Trademarks”),

and/or the ROBO FISH copyrights, U.S. Copyright Office Registrations No. VA 2-249-214 and

No.VA 2-248-953; and

         THIS COURT having determined that the evidence submitted in support of the

Application establishes Plaintiffs have a likelihood of success on the merits; that no remedy at law

exists; and that Plaintiffs will suffer irreparable harm if the injunction is not granted including for

example:

         1. Through the Declarations of Stephen Drysdale and Michael Yellin, and accompanying

              evidence, Plaintiffs have proved a prima facie case of trademark infringement because

              (1) the ROBO FISH Trademarks are distinctive marks and registered with the U.S.

              Patent and Trademark Office on the Principal Register, (2) Defendants are not licensed

              or authorized to use either of the ROBO FISH Trademarks, and (3) Defendants’ use of

              one or both of the ROBO FISH Trademarks is causing a likelihood of confusion as to

              the origin or sponsorship of Defendants’ products with Plaintiffs; and

         2. Plaintiffs have proved a prima facie case of copyright infringement because Defendants

              have copied Plaintiffs’ copyrights for the ROBO FISH products without Plaintiffs’

              consent; and




                                                   2
63030/0001-41415410v1
              Case 1:21-cv-06646-JMF Document 21 Filed 08/25/21 Page 3 of 9




         3. Defendants’ continued and unauthorized use of the ROBO FISH copyrights irreparably

               harms Plaintiffs through diminished goodwill and brand confidence, damage to

               Plaintiffs’ reputation, loss of exclusivity, and loss of future sales; and

         4. Monetary damages fail to address such damage and, therefore, Plaintiffs have an

               inadequate remedy at law; and

         5. The public interest is served by entry of this Preliminary Injunction to dispel the public

               confusion created by Defendants’ actions; and.

         THIS COURT having determined, therefore, that injunctive relief previously granted in

the Temporary Restraining Order (“TRO”) on August 11, 2021 [Dkt. No. 12] (and currently in

place until August 25, 2021) should remain in place through the pendency of this litigation and

that issuing this Preliminary Injunction is warranted under the Federal Rule of Civil Procedure 65;
                                 25th
         NOW THEREFORE, on this _________ day of August, 2021, this Court ORDERS that:

         1.        Defendants, their affiliates, officers, agents, servants, employees, attorneys,

confederates, and all persons acting for, with, by, through, under or in active concert with them be

temporarily enjoined and restrained from:

                   a.      Using Plaintiffs’ ROBO FISH Trademarks, copyrights, or any

reproductions, counterfeit copies, or colorable imitations thereof in any manner in connection with

the distribution, marketing, advertising, offering for sale, or sale of any product that is not a

genuine ROBO FISH product or not authorized by Plaintiffs to be sold in connection with

Plaintiffs’ ROBO FISH Trademarks and/or copyrights;

                   b.      Passing off, inducing, or enabling others to sell or pass off any product as a

genuine ROBO FISH product or any other product produced by Plaintiffs, that is not Plaintiffs’ or

not produced under the authorization, control, or supervision of Plaintiffs and approved by


                                                      3
63030/0001-41415410v1
            Case 1:21-cv-06646-JMF Document 21 Filed 08/25/21 Page 4 of 9




Plaintiffs for sale under either one of both of Plaintiffs’ ROBO FISH Trademarks and/or

copyrights;

                  c.    Committing any acts calculated to cause consumers to believe that

Defendants’ products are those sold under the authorization, control or supervision of Plaintiffs,

or are sponsored by, approved by, or otherwise connected with Plaintiffs;

                  d.    Further infringing either one or both of Plaintiffs’ ROBO FISH and/or

copyrights and damaging Plaintiffs’ goodwill;

                  e.    Otherwise competing unfairly with Plaintiffs in any manner;

                  f.    Shipping, delivering, holding for sale, transferring or otherwise moving,

storing, distributing, returning, or otherwise disposing of, in any manner, products or inventory

not manufactured by or for Plaintiffs, nor authorized by Plaintiffs to be sold or offered for sale,

and which bear any of Plaintiffs’ ROBO FISH Trademarks and/or copyrights or any reproductions,

counterfeit copies, or colorable imitations thereof;

                  g.    Using, linking to, transferring, selling, exercising control over, or otherwise

owning the Online Marketplace Accounts, the Defendant Domain Names, or any other domain

name or online marketplace account that is being used to sell or is the means by which Defendants

could continue to sell counterfeit ROBO FISH products; and

                  h.    Operating and/or hosting websites at the Defendant Domain Names and any

other domain names registered or operated by Defendants that are involved with the distribution,

marketing, advertising, offering for sale, or sale of any product bearing either one or both of

Plaintiffs’ ROBO FISH Trademarks and/or copyrights or any reproductions, counterfeit copies, or

colorable imitations thereof that is not a genuine ROBO FISH product or not authorized by




                                                  4
63030/0001-41415410v1
              Case 1:21-cv-06646-JMF Document 21 Filed 08/25/21 Page 5 of 9




Plaintiffs to be sold in connection with either one or both of Plaintiffs’ ROBO FISH Trademarks

and/or copyrights.

         2.       Each Defendant, within fourteen (14) days after receiving notice of this Order, shall

serve upon Plaintiffs a written report under oath providing: (a) their true name and physical

address, (b) all websites and online marketplace accounts on any platform that they own and/or

operate, (c) their financial accounts, including but not limited to all Wish, Amazon, eBay, PayPal,

Payoneer and/or Alibaba/Aliexpress accounts, and (d) the steps taken by each Defendant to comply

with paragraph 1, a through h, above.

         3.       The domain name registries for the Defendant Domain Names, including, but not

Limited to, VeriSign, Inc., Neustar, Inc., Afilias Limited, CentralNic, Nominet, and the Public

Interest Registry, within three (3) business days of receipt of this Order or prior to expiration of

this Order, whichever date shall occur first, shall, at Plaintiffs’ choosing:

                  a.     unlock and change the registrar of record for the Defendant Domain Names

to a registrar of Plaintiffs’ selection until further ordered by this Court, and the domain name

registrars shall take any steps necessary to transfer the Defendant Domain Names to a registrar of

Plaintiffs’ selection until further ordered by this Court; or

                  b.     disable the Defendant Domain Names and make them inactive and

untransferable until further ordered by this Court.

         4.       Those in privity with Defendants and with actual notice of this Order, including

any online marketplaces such as Amazon, social media platforms such as Facebook, YouTube,

Linkedin, Twitter, Internet search engines such as Google, Bing, and Yahoo, web hosts for the

Defendant Domain Names, and domain name registrars, shall within three (3) business days of

receipt of this Order:


                                                    5
63030/0001-41415410v1
              Case 1:21-cv-06646-JMF Document 21 Filed 08/25/21 Page 6 of 9




                  a.     disable and cease providing services for any accounts through which

Defendants engage in the sale of counterfeit and infringing goods using either one or both of the

ROBO FISH Trademarks and/or copyrights, including any accounts associated with the

Defendants listed on Schedule A;

                  b.     disable and cease displaying any advertisements used by or associated with

Defendants in connection with the sale of counterfeit and infringing goods using either one or both

of the ROBO FISH Trademarks and/or copyrights; and

                  c.     take all steps necessary to prevent links to the Defendant Domain Names

identified on Schedule A from displaying in search results, including, but not limited to, removing

links to the Defendant Domain Names from any search index.

         5.       Defendants and any third party with actual notice of this Order who is providing

services for any of the Defendants, or in connection with any of Defendants’ websites at the

Defendant Domain Names or other websites operated by Defendants, including, without

limitation, any online marketplace platforms such as Wish, Amazon, eBay, Internet Service

Providers (“ISP”), web hosts, back-end service providers, web designers, sponsored search engine

or ad-word providers, banks, merchant account providers, including Amazon, Payoneer, PayPal,

and Alibaba/Aliexpress, third party processors and other payment processing service providers,

shippers, and domain name registrars (collectively, the “Third Party Providers”) shall, within
 fourteen
five (5) business days after receipt of such notice, provide to Plaintiffs expedited discovery,

including copies of all documents and records in such person’s or entity’s possession or control

relating to:




                                                  6
63030/0001-41415410v1
              Case 1:21-cv-06646-JMF Document 21 Filed 08/25/21 Page 7 of 9




                  a.     The identities and locations of Defendants, their agents, servants,

employees, confederates, attorneys, and any persons acting in concert or participation with them,

including all known contact information;

                  b.     The nature of Defendants’ operations and all associated sales and financial

information, including, without limitation, identifying information associated with the Online

Marketplace Accounts, the Defendant Domain Names, and Defendants’ financial accounts, as well

as providing a full accounting of Defendants’ sales and listing history related to their respective

Online Marketplace Accounts and Defendant Domain Names;

                  c.     Defendants’ websites and/or any Online Marketplace Accounts;

                  d.     The Defendant Domain Names or any domain name registered by

Defendants; and

                  e.     Any financial accounts owned or controlled by Defendants, including their

agents, servants, employees, confederates, attorneys, and any persons acting in concert or

participation with them, including such accounts residing with or under the control of any banks,

savings and loan associations, payment processors or other financial institutions, including,

without limitation, Amazon, PayPal, Payoneer or other merchant account providers, payment

providers, third party processors, and credit card associations (e.g., MasterCard and VISA).

         6.       Defendants and any persons in active concert or participation with them who have

actual notice of this Order shall be temporarily restrained and enjoined from transferring or

disposing of any money or other of Defendants’ assets until further ordered by this Court.

         7.       Western Union shall, within five (5) business days of receipt of this Order, block

any Western Union money transfers and funds from being received by the Defendants identified

in Schedule A until further ordered by this Court.


                                                  7
63030/0001-41415410v1
              Case 1:21-cv-06646-JMF Document 21 Filed 08/25/21 Page 8 of 9




         8.   Wish.com, Amazon.com, eBay.com, PayPal, Inc., Payoneer, Inc., and the Alibaba
                                                         fourteen
Group d/b/a Alibaba.com and Aliexpress.com shall, within five (5) business days of receipt of this

Order, for any Defendant or any of Defendants’ Online Marketplace Accounts or websites:

                  a.     Locate all accounts and funds connected to and related to Defendants,

Defendants’ Online Marketplace Accounts or Defendants’ websites, including, but not limited to,

any PayPal accounts connected to and related to the information listed in Schedule A to the

Complaint; and

                  b.     Restrain and enjoin any such accounts or funds from transferring or

disposing of any money or other of Defendants’ assets until further ordered by this Court.

         9.       Any banks, savings and loan associations, payment processors, or other financial

institutions, including but not limited to Amazon, Payoneer, PayPal, and Alibaba/Aliexpress for
                                                                                           fourteen
any Defendant or any of Defendants’ Online Marketplace Accounts or websites, shall within five

(5) business days of receipt of this Order:

                  a.     Locate all accounts and funds connected to Defendants, Defendants’ Online

Marketplace Accounts or Defendants’ websites, including, but not limited to, any accounts

connected to the information listed in Schedule A to the Complaint; and

                  b.     Restrain and enjoin such accounts from receiving, transferring or disposing

of any money or other of Defendants’ assets until further ordered by this Court.

         10.      Plaintiffs may provide notice of this Order to Defendants by electronically

publishing a link to this Order and other relevant documents on a website to which the Defendant

Domain Names which are transferred to Plaintiffs’ control will redirect, and by sending an e-mail

to all e-mail addresses identified by Plaintiffs and any e-mail addresses provided for Defendants

by third parties that includes a link to said website. The combination of providing notice via


                                                  8
63030/0001-41415410v1
Case 1:21-cv-06646-JMF Document 21 Filed 08/25/21 Page 9 of 9
